Citation Nr: 1615053	
Decision Date: 04/13/16    Archive Date: 04/26/16

DOCKET NO.  08-20 150	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Zenzano, Associate Counsel


INTRODUCTION

The Veteran served on active duty for training from December 1980 to April 1981, with subsequent reserve service.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision that was issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  In July 2012, the Veteran appeared at a hearing before the undersigned Veterans Law Judge (VLJ).

In a June 2014 decision, the Board denied the Veteran's claims for service connection for bilateral hearing loss, tinnitus, and hypertension in addition to a claim to reopen a claim for service connection for a right leg disorder.  The Veteran appealed the June 2014 decision to the United States Court of Appeals for Veterans Claims with regard to his claims for service connection for bilateral hearing loss and tinnitus.  In a December 2014 order, the Court granted a Joint Motion for Partial Remand (JMR) as to these issues, which were returned to the Board for action consistent with the JMR.

In May 2015, the Board remanded such issues for additional development consistent with the JMR.  In a November 2015 rating action, service connection for tinnitus was granted, and the hearing loss issue was returned to the Board.  

This appeal was processed using the Veterans Benefits Management System and Virtual VA paperless claims processing system.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Pursuant to the Board's May 2015 remand, the Veteran underwent a VA audiological examination in August 2015 regarding the etiology of his bilateral hearing loss.  The examiner found that bilateral hearing loss was not related to service, and explained that conclusion by the fact that the Veteran's March 1981 service separation examination indicated normal hearing bilaterally.  Although it may be obvious to one trained in medicine as to why this fact would support the conclusion, in order to withstand Court scrutiny, it will be necessary to return the case for a clarifying addendum opinion.  

Accordingly, the case is REMANDED for the following action:

1.  Return the file to the May 2015 VA audiologist, or if she is available, to another appropriate medical professional to offer an addendum opinion regarding the etiology of the Veteran's bilateral hearing loss.  Specifically, the examiner is asked to explain why normal hearing in March 1981, supports the conclusion that current hearing loss is unrelated to service in the 1980's.  In offering the opinion the examiner also should consider lay reports regarding in-service exposure to noise and the onset of the claimed disabilities, as well as the Veteran's July 2012 report that he failed hearing tests that were conducted between 1981 and 1984.  In any case, the opinion should be supported by a clear rationale.  

If another medical professional is tasked to address this question and that person happens to disagree with the original conclusion, that conclusion should be fully explained.  
 
If it is necessary to examine the Veteran to obtain the requested opinion, that should be arranged.  

2.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be re-adjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued an additional supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




